[Cite as Robinson v. Schreiber, 2021-Ohio-903.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


 ANDRE ROBINSON,                                   :        OPINION

                   Plaintiff-Appellee,             :
                                                            CASE NO. 2020-L-064
         - vs -                                    :

 VICTORIA ANNE SCHREIBER,                          :

                   Defendant-Appellant.            :


 Civil Appeal from the Lake County Court of Common Pleas, Juvenile Division, Case No.
 2018 CV 00548.

 Judgment: Affirmed.


 Jason L. Carter, Carterlaw, LLC, 16781 Chagrin Boulevard, Suite 287, Shaker Heights,
 OH 44120 (For Plaintiff-Appellee).

 Bradley Hull, IV, Bradley Hull, IV Esq., LLC, 1392 Som Center Road, Mayfield Heights,
 OH 44124 (For Defendant-Appellant).

 Leah J. Stevenson, Stevenson & Wagner, LLC, 137 Main Street, Suite 6, Chardon, OH
 44024 (Guardian ad Litem).


MATT LYNCH, J.

        {¶1}      Defendant-appellant, Victoria Schreiber nka Hilditch, appeals the Judgment

of the Lake County Court of Common Pleas, Juvenile Division, finding her in contempt of

court. For the following reasons, we affirm the decision of the lower court.

        {¶2}      On April 27, 2018, plaintiff-appellee, Andre Robinson, filed a Complaint for

Custody, Visitation, and Support against Hilditch with respect to their child, A.J.R. (dob

09/12/2015). Hilditch filed an Answer and Affirmative Defenses on May 31, 2018.
      {¶3}   On December 20, 2018, Robinson was awarded parenting time with A.J.R.

      {¶4}   On April 10, 2019, the juvenile court issued a Judgment Entry adding the

following pertinent qualifications to the December 20, 2018 Entry:

             Mother, Victoria Schreiber nka Hilditch, shall remain the designated
             residential and legal custodian of the minor child, [A.J.R.].

             If the minor child does not have daycare / school, all exchanges of
             the minor child shall occur at the Eastlake Police Department located
             at 35150 Lakeshore Boulevard, Eastlake, Ohio, 44095. During the
             exchanges, the minor child’s stepfather shall remain in the car and
             shall not participate in exchanges unless a true emergency arises.
             Mother may use a well-known adult to the minor child for exchanges.

      {¶5}   Among other sundry motions, Hilditch filed Motions to Show Cause on May

8, 2019, and August 15, 2019. Robinson filed Motions to Show Cause on June 6, 2019,

June 17, 2019, July 29, 2019, September 18, 2019, and an Amended Motion to Show

Cause on September 16, 2019.

      {¶6}   Trial on the pending motions was held before a magistrate on September

16, 2019, and on November 20, 2019. During the course of the hearings, Robinson’s

July 29 Motion was dismissed.

      {¶7}   On December 20, 2019, a Magistrate’s Decision was issued, ruling that

Robinson’s June 6 and 17 Motions to Show Cause are well-taken, Robinson’s September

16 Amended Motion is well-taken in part, and Hilditch’s May 8 and August 15 Motions are

not well-taken. The magistrate made the following pertinent conclusions of law:

             The Court finds that both parties appear incapable of and/or unwilling
             to follow the Court order in place. The current Court order does not
             require a third party be present for the exchange of the minor child.
             It requires the minor child’s stepfather, Micha Hilditch, to remain in
             the car and not participate in the exchange unless a true emergency
             arises. Mother is able to facilitate exchanges but as she reports she
             is uncomfortable being in Father’s presence and is unavailable for
             visits, she is permitted to use a well-known adult to the minor child
             for exchanges.

                                           2
             The order does not require the parties to get out of the car for
             exchanges. The minor child is four years old. The parties (or Mr.
             Hilditch), for example, are able to pull up next to one another, open
             the door for the minor child, and allow him to walk to the next car.
             Additionally, either party is permitted to bring a third party if that
             assists in making the exchange and someone is available. If the
             minor child is uncomfortable walking to the next car alone and Mr.
             Hilditch has driven the child that day, Father can retrieve the child
             from the transporting car or have a third party assist in retrieving the
             child if one is available. The same can be done at the conclusion of
             Father’s parenting time all without necessitating a third party’s
             presence and with Mr. Hilditch remaining in the car. The intent
             behind the agreement limiting Mr. Hilditch’s involvement in the
             exchange was to avoid an unnecessary conflict between Father and
             Mr. Hilditch. On the contrary, the parties have used this term to add
             even more conflict to an already adversarial situation.

             Additionally, at the time the agreement was entered into, the minor
             child was enrolled in school on Mondays and Fridays and Father was
             able to pick up/drop off the minor child at school eliminating the need
             for this additional interaction at the police station except for summers,
             holidays, and school closings. Mother has removed the minor child
             from schooling on Mondays and Fridays since the time of the
             agreement.

             Father has proven by clear and convincing evidence that Mother
             violated the April 10, 2019 Order on Easter weekend 2019, Easter
             2019, May 27, 2019, May 31, 2019, June 14, 2019, June 16, 2019,
             and July 26, 2019, by not making the minor child available to Father
             for exchanges on those dates. Evidence of only one offer of makeup
             time was provided.

             Mother has proven by clear and convincing evidence that Father
             violated the April 10, 2019 Order on July 15, 2019, by driving off with
             the minor child and failing to return him by 8:30 a.m.

      {¶8}   The violations of the April 10, 2019 Order identified by the magistrate were

described as follows:

             Easter 2019 was Father’s weekend with the minor child. Father was
             to have the child beginning the Friday before Easter at 5:00 p.m.,
             Mother was to have the child on Easter from 10:00 a.m. until 7:00
             p.m., and Father was to have the minor child back from Easter at
             7:00 p.m. until Monday morning for the remainder of his weekend
             time. Mother had previously reported she was unable to facilitate the

                                             3
10:00 a.m. exchange on Easter morning due to third party
unavailability. Father and Mother were unable to coordinate a
different exchange time for Easter Sunday. Mother and Mr. Hilditch
notified Father that a third party was unavailable for the Friday
evening exchange so the Friday exchange did not occur. A makeup
exchange was not had and Father was not able to have the child
Friday or Saturday. After having the minor child all weekend, Mr.
Hilditch, a third party, and the minor child showed up for an exchange
at 7:00 p.m. on Easter Sunday and Father did not appear.

***

May 27, 2019, Memorial Day, was Father’s holiday. At 9:31 a.m.
Father was notified via Our Family Wizard that due to third party
unavailability, there was no one to accommodate an exchange.
Father offered to bring a third party to assist with the exchange and
no response was provided to Father.

May 31, 2019 was the start of Father’s weekend. At 4:16 p.m. Father
was notified via Our Family Wizard that a third party was unavailable
so the exchange with Father would not occur. Father offered to bring
a third party to assist with the exchange and was turned down on this
offer.

June 14, 2019 was the start of Father’s weekend parenting time.
Father and Mr. Hilditch arrived at the Eastlake Police Station. Mr.
Hilditch informed Father via Our Family Wizard that he waited at the
police station and once he was able to confirm he did not have a third
party, he left. Father reported he had a third party. Father was
unable to receive the child for the weekend.

June 16, 2019 was Father’s Day. Father reported to Mother and Mr.
Hilditch via Our Family Wizard he would be at the Eastlake Police
Station at 10:00 a.m. At 4:53 p.m., it was communicated to Father
that Mother and Mr. Hilditch had a third party at that time and could
meet with Father in the next thirty to forty-five minutes. Father did
not meet at that time and testified he was over an hour away and
was unable to make arrangements on such short notice.

July 15, 2019 was a Monday morning at the end of Father’s parenting
time with the minor child. Father drove up to the Eastlake Police
Station with the minor child. Mr. Hilditch communicated through Our
Family Wizard that he was inside the Police Department waiting for
the exchange. Father, believing Mr. Hilditch was violating the order
stating Mr. Hilditch was to remain in the vehicle, drove off with the
minor child. After communications back and forth over Our Family
Wizard, the parties met at approximately 5:00 p.m. at the police

                              4
             station with a third party arranged by Mother.

             ***

             July 26, 2019 was the start of Father’s weekend parenting time.
             Father arrived at the Eastlake Police Station and between 5:11 p.m.
             and 5:56 p.m., sent Mother five messages on Our Family Wizard
             questioning the whereabouts of their son and the exchange. Mother
             responded the next afternoon stating “Don’t understand why you are
             so worked up? You have gotten half your visits this month, just like
             you paid half of your child support for the last couple of months.”
             Mother testified she did not have a third party for the visit and
             believed communicating this to Father would have been “futile.”
             Father was unable to receive the child for that weekend

      {¶9}   Based on the foregoing, the magistrate determined accordingly:

             The Court finds each parent is guilty of contemptuous behavior,
             however, [it] finds Mother has engaged in contemptuous behavior on
             significantly more occasions than Father. As such, Father’s single
             contempt finding is negated due to Mother’s contemptuous acts.
             Therefore, Mother, Victoria Hilditch fka Schreiber is found to be in
             Contempt of Court.

             ***

             Mother * * * shall serve 30 days in the Lake County Jail and pay a
             fine of $250.00 and this sentence and fine shall be suspended based
             on compliance with all of the terms of the following purge Order:

             Father, Andre Robinson, shall be entitled to parenting time on four
             (4) additional weekends with the minor child. The additional
             weekends shall take place beginning January 1, 2020 where Father
             shall be entitled to one additional weekend per month through April,
             2020. If the parties cannot agree on a weekend, the weekend shall
             be the first weekend of the month in which it is not Father’s regularly
             ordered parenting time. Additionally, the parties shall continue to
             follow the Court Order of April 10, 2019.

      {¶10} Hilditch filed Preliminary Objections to the Magistrate’s Decision on January

3, 2020, and, after having obtained hearing transcripts, Supplemental Objections on

March 17, 2020.

      {¶11} On April 15, 2020, the juvenile court overruled Hilditch’s Objections and



                                            5
adopted the Magistrate’s Decision.

       {¶12} On May 14, 2020, Hilditch filed a Notice of Appeal. On appeal, she raises

the following assignment of error:

       {¶13} “[1.] Whether the trial court abused its discretion in finding Victoria Hilditch

in contempt of court.”

       {¶14} “Contempt of court is defined as disobedience of an order of a court.”

Windham Bank v. Tomaszczyk, 27 Ohio St.2d 55, 271 N.E.2d 815 (1971), paragraph one

of the syllabus. Contempt proceedings are civil in nature where the “sanctions are

primarily designed to benefit the complainant through remedial or coercive means.”

Denovchek v. Bd. of Trumbull Cty. Commrs., 36 Ohio St.3d 14, 16, 520 N.E.2d 1362

(1988). “The purpose of sanctions in a case of civil contempt is to compel the contemnor

to comply with lawful orders of a court, and the fact that the contemnor acted innocently

and not in intentional disregard of a court order is not a defense to a charge of civil

contempt.” Windham Bank at paragraph three of the syllabus. The standard of proof in

civil contempt proceedings is clear and convincing evidence. Haun v. Haun, 11th Dist.

Portage No. 2018-P-0108, 2019-Ohio-5408, ¶ 59; Kolenic v. Kolenic, 2018-Ohio-1106,

109 N.E.2d 582, ¶ 18 (11th Dist.).

       {¶15} “[S]ince the primary interest involved in a contempt proceeding is the

authority and proper functioning of the court, great reliance should be placed upon the

discretion of the trial judge.” Denovchek at 16; Colagiovanni v. Hayden, 11th Dist. Lake

No. 2018-L-034, 2018-Ohio-4951, ¶ 16 (a finding of contempt, whether made directly by

the court or by adoption of a magistrate’s finding, is reviewed for abuse of discretion).

       {¶16} In the present case, Hilditch was found in contempt for violating the juvenile

court’s order of April 10, 2019 by preventing Robinson from exercising parenting time on

                                             6
the following dates in 2019: April 19 (Friday), April 21 (Easter Sunday), May 27 (Memorial

Day), May 31 (Friday), June 14 (Friday), June 16 (Father’s Day), and July 26 (Friday). It

is well-established the failure to comply with a visitation order is proper grounds for the

finding of contempt. Porter v. Wirick, 3d Defiance Dist. No. 4-16-02, 2016-Ohio-5773, ¶

53 (affirming a finding of contempt for violating a “clearly established order for holiday

parenting time”); Sloat v. James, 5th Dist. Stark No. 2008 CA 00048, 2009-Ohio-2849, ¶

26 (affirming a finding of contempt where “the trial court did not find appellant’s

explanations for her non-compliance with the court’s visitation either credible or sufficient

to establish extraordinary circumstances”). Hilditch does not deny that Robinson did not

exercise parenting time on these dates but asserts various reasons why she should not

be held in contempt.

       {¶17} Hilditch’s principal argument is that of inability to comply with the juvenile

court’s April 10 order with respect to visitation on the dates in question. This claim of

inability rests, in turn, on a particular interpretation of the court’s order as to how the

exchange of the minor child could be effected.

       {¶18} “As a general rule, the inability of the contemnor to comply with a judgment

or order, without fault on the contemnor’s part, is a good defense in a contempt

proceeding for disobedience of the order.” (Citation omitted.) Wagshul v. Wagshul, 2d

Dist. Montgomery No. 23564, 2010-Ohio-3120, ¶ 35. “Although inability to comply with a

court order is a defense in a contempt proceeding, the burden of proving inability to

comply is on the party subject to the contempt charge.” Phelps v. Saffian, 8th Dist.

Cuyahoga No. 106475, 2018-Ohio-4329, ¶ 58. However, “the inability to comply must

‘“be real and not self-imposed, nor due to fraud, sharp practices, or intentional

avoidance.”’” (Citations omitted.) Abrams v. Abrams, 2017-Ohio-4319, 92 N.E.3d 368, ¶

                                             7
22 (2d Dist.); Briggs v. Moelich, 8th Dist. Cuyahoga No. 97001, 2012-Ohio-1049, ¶ 15 (“[a]

party must take all reasonable steps within her power to comply with the court’s order

and, when raising the defense of impossibility, must show ‘categorically and in detail’ why

she is unable to comply with the court’s order”).

       {¶19} The order, in relevant part, stated that Robinson would have parenting time

on alternating weekends from 5:00 p.m. on Friday until the start of school on Monday but

not later than 8:30 a.m. and on certain holidays. When the child was in school or daycare,

Robinson could pick up or return the child to the school/daycare which would, in effect,

result in the exchange of the child. When the child was not at school or daycare, the

exchanges should occur “at the Eastlake Police Department.” During these exchanges,

the child’s stepfather (Micha) “shall remain in the car and shall not participate in the

exchanges.” Hilditch could “use a well-known adult to the minor child for exchanges.”

       {¶20} As interpreted by Hilditch, and to some extent by Robinson, the child could

not be exchanged if Micha transported the child to the police station without another third-

party being present. “[T]he April 10, 2019 Order permitted Victoria Hilditch to use third

parties for exchanges when she was unable to do so herself, and explicitly restricted

Micha Hilditch from participating in the exchange. Therefore, on the dates Victoria

Hilditch was unable to participate * * *, if no third party could attend the exchanges with

Micha Hilditch, the exchange could not occur.” Appellant’s brief at 2. Concomitant with

this interpretation was the understanding that exchanges had to occur in the police station

itself. Appellant’s brief at 4-5.

       {¶21} The December 20, 2019 Magistrate’s Decision offered an alternative

interpretation whereby the exchanges could occur in the police station parking lot and, if

Micha had transported the child, Robinson or another party could retrieve and/or deliver

                                             8
the child to Micha’s car. This was not the parties’ original interpretation, however, and

the propriety of holding Hilditch in contempt should be judged by her understanding of the

April 10 order. While a party’s subjective understanding does not necessarily control how

a court’s order should be interpreted, the April 10 order was based on “the agreement of

the parties,” “[i]n lieu of proceeding to Trial” on the Complaint, and, as noted, Robinson

shared Hilditch’s interpretation to some degree.1 Conversely, because Hilditch agreed to

the terms of the April 10 order, she cannot complain that they were inherently ambiguous

or impossible to perform.

        {¶22} Hilditch claims that she was unable to comply with the April 10 order on the

dates in question because she was unable to participate in the exchange and no other

third party except for Micha was available. However, Hilditch’s inability to participate in

the exchanges is largely due to circumstances of her own making. Hilditch made a

decision that she would not personally participate in any exchange involving Robinson

because she felt uncomfortable dealing with him.                   As she testified: “I do not feel

comfortable subjecting myself to the intimidation and bullying and narcissistic behaviors

that I’m familiar with [Robinson] exhibiting when I have been present at exchanges.”

Hilditch’s feelings of discomfort do not justify her failure to provide Robinson with

parenting time. Without questioning the sincerity of her feelings, we note that Micha could

have accompanied her to exchanges and that the exchanges were taking place inside of

a police station. There is no evidence that her participation in exchanges would have

subjected her to any risk of physical or serious psychological harm.



1. Robinson’s interpretation of the order is not entirely clear. On the one hand, he believed that if he
provided a third party then the exchanges could take place even if Micha alone transported the child to the
police station. On the other hand, Robinson seemed to believe that exchanges nevertheless had to take
place in the police station.

                                                    9
       {¶23} Alternatively, Hilditch maintains that she was unavailable to participate in

exchanges due to her work schedule although she admitted that she would not participate

even if not working. We note that on three of the seven days Robinson was denied

parenting time Hilditch was not at work (Easter, Father’s Day, and Memorial Day). Having

to work might justify not complying with the April 10 order if there were no other

reasonable means of complying, but this is not the case. Exchanges could have occurred

at day care without involving Hilditch or Micha, but Hilditch made a decision to withdraw

the child from day care on Mondays and Friday afternoons based on what she considered

the child’s “best interest.” More specifically, Hilditch testified that the decision was made

because the child was having behavioral issues and so that he could spend Friday

afternoons with Micha. Without more, neither purpose justifies the denial of parenting

time. Moreover, Hilditch indicated that she employs various babysitters to watch the child

to allow Micha “to do the work he needs on a weekly basis.” While there was much

testimony as to why Micha’s family could not always be present for exchanges, there was

no testimony as to why private child-care providers could not have been employed to

assist in exchanges.

       {¶24} Hilditch raises a myriad of other arguments as to why the finding of

contempt was an abuse of discretion that do not directly relate to her inability to comply.

She contends Robinson refused to negotiate or compromise to find a solution to the

difficulties associated with exchanges and that he refused to accept make-up time when

offered. We agree with the magistrate that both parties demonstrated “contemptuous

behavior” and have exploited the situation to create unnecessary conflict. However, this

is not a defense to violating a court order.

       {¶25} Hilditch asserts that she filed motions with the juvenile court to modify the

                                               10
date and place of the exchanges as well as “to lift restrictions on Micha * * * participating

in exchanges.” Appellant’s brief at 3. As noted above, Hilditch agreed to the terms of the

April 10 order and failed to demonstrate her inability to comply with them. While she is

entitled to seek to modify those terms, it was incumbent upon her to comply with them as

long as they remained in effect.

       {¶26} As noted above, both parties engaged in contemptuous conduct. Unlike

Robinson’s conduct, Hilditch’s conduct resulted in a significant loss of parenting time for

the other party. The juvenile court has sought to remedy this by awarding Robinson

parenting time on four additional weekends and to ensure Hilditch’s compliance by a

finding of contempt.    Furthermore, the finding of contempt is purged by Robinson

receiving his parenting time. The court’s resolution of the matter is neither arbitrary nor

unreasonable and, accordingly, we defer to its judgment.

       {¶27} The sole assignment of error is without merit.

       {¶28} For the foregoing reasons, the Judgment of the Lake County Court of

Common Pleas, Juvenile Division, finding Hilditch in contempt of court is affirmed. Costs

to be taxed against the appellant.



MARY JANE TRAPP, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                             11